—In an action, inter alia, to recover damages for breach of contract, the plaintiff White Bay Enterprises, Ltd., appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Queens County (Satterfield, J.), dated October 11, 2000, as granted the motion of the defendant, Newsday, Inc., and the separate motion of the nonparties, Fresh Forest, Ltd., and J&F Four Star, Inc., to quash two subpoenas duces tecum served upon the nonparties.
Ordered that the order is affirmed insofar as appealed from, with costs.
*212The Supreme Court properly exercised its discretion in granting the motions to quash the subpoenas duces tecum served on the nonparties, as the discovery sought is not material and necessary to the prosecution of the action (see, Palma v Iona Coll., 259 AD2d 532; Feeley v Midas Props., 168 AD2d 416). Further, the subpoenas are overly broad and unduly burdensome. Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.